Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Claim Amendment dated 01/18/2019
2.	Claim 9 is amended to include a new limitation “A sheath layer” which is supported at Page 7, lines 30-35, of the specification as originally filed.
	Thus, no new matter is present.

Claim Objections
3.	Claims 3 and 7-8 are objected to because of the following informalities: 
	As to Claim 3:	 The applicants are advised to replace the claimed phrase “with an amount” with the new phrase “in an amount” (Emphasis added). 
	As to Claim 7: The applicants are advised to replace the claimed phrase “with an amount” with the new phrase “in an amount” (Emphasis added).
	As to Claim 8: The applicants are advised to add the phrase “and further comprises” between the claimed phrases “0.5 to 5 parts by weight of crosslinking agent,” and “0.5 to 5 parts by weight of processing aid”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 3 recites, inter alia, “wherein the polymer blend comprises EVA copolymer with an amount of 10 to 50 parts by weight with respect to 100 parts by weight of polymer blend, and EMA copolymer with an amount of 50 to 90 parts by weight with respect to 100 parts by weight of polymer blend” (which is equivalent to 10-50% by weight of EVA copolymer and 50-90 wt. % of EMA copolymer in the polymer blend as wt% of claim 1 corresponds to the pbw of claim 3).  However, claim 1, on which claim 3 depends from, recites “a polymer blend comprising ethylene vinyl acetate (EVA) copolymer and more than 50% by weight of ethylene methyl acrylate (EMA) copolymer” which includes 49 wt. % or less of EVA copolymer and 51% by weight or greater amount of EMA copolymer.  Thus, the amounts “50 parts by weight of EVA copolymer” and “50 parts by weight of EMA copolymer” in claim 3 are outside the ranges recited in claim 1, on which claim 3 depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
5.	Claims 1-4 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 9-10 and 12 of co-pending U.S. Application No. 17/102,729 (hereinafter referred to as “US Appl. ‘729”; corresponding to US PG PUB 2021/0166837).  
	The claims of US Appl. ‘729 and the present application are directed to a crosslinkable polymer composition for use in a sheath layer of a cable comprising a polymer blend comprising an ethylene vinyl acetate (EVA) copolymer and ethylene methyl acrylate (EMA) copolymer, a flame retardant filler and a crosslinking agent (Compare instant claims 1 and 9 with claims 1, 10 and 13 of US Appl. ‘729).  The claims of US Appl. ‘729 also recite that its EVA copolymer has a vinyl content of less than 40 wt. % that is close to the presently claimed 40-60% by weight of vinyl acetate content in the EVA copolymer (Compare claim 1 of US Appl. ‘729 with claim 2 of the present application).   A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see MPEP section 2144.05).  The claims of US Appl. ‘729 further recite that the polymer blend comprises 15-30 parts by weight of EVA copolymer (encompassed by presently claimed 10-50 parts by weight of EVA copolymer) (Compare instant claim 3 with claim 5 of US Appl. ‘729).  Next, the claims of US Appl. ‘729 recite 120-180 parts by weight of flame retardant filler  (encompassed by the presently claimed 100-180 parts by weight of flame retardant filler), 0.5-10 parts by weight of crosslinking agent (overlaps with the presently claimed 0.5-5 parts by weight of crosslinking agent), 0.5-5 parts by weight of 3) or a magnesium hydroxide (Mg(OH)2) (Compare instant claim 4 with claim 6 of US Appl. ‘729).  
	While claims 1 or 12 of US Appl. ‘729 do not specifically mention its polymer blend comprising more than 50 % by weight of EMA copolymer as required by the claim 1 of the present application, nevertheless, dependent claim 3 of US Appl. ‘729 recite the presence of 25-50 parts by weight of EMA copolymer per 100 parts by weight of the polymer blend for the purposes of preparing a crosslinkable polymer composition for use as a sheath layer of a cable.  The amount of EMA recited in claim 3 of US Appl. ‘729 is close to the presently claimed more than 50% by weight of EMA copolymer.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see MPEP section 2144.05).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2009/03017511). 
	As to Claim 1, 3-5, and 9: Iwasaki et al. disclose a crosslinkable non-halogen flame retardant thermoplastic elastomer resin composition used as a sheath layer of a cable (Paragraphs [0003], [0009]-[0010], and [0023]), comprising ethylene-methyl acrylate (EMA) copolymer and a thermoplastic polyolefin resin that may be selected from, among other things, ethylene-vinyl acetate (EVA) copolymer, wherein it is preferable that a phase of the EMA copolymer is dispersred in a phase of the thermoplastic polyolefin resin (corresponding to the claimed polymer blend), and a non-halogen flame retardant agent, e.g., aluminum hydroxide that may be surface treated (coated) with stearic acid (which according to instant claims 4 and 5 corresponds to the claimed flame retardant filler) (Paragraphs [0011]-[0013], and [0065]-[0066]).  Iwasaki et al. also disclose the addition of a silane compound crosslinking agent and a free radical generating agent, e.g., organic peroxide (Paragraphs [0058]-[0059] and [0085]). 
	However, Iwasaki et al. do not specifically mention using more than 50 % by weight of ethylene methyl acrylate (EMA) copolymer in the polymer blend of the composition as required 
	Nevertheless, Iwasaki et al. disclose employing 30-80 parts by weight of EMA copolymer and 20-70 parts by weight of a thermoplastic polyolefin that may be selected from, among other things, EVA copolymer, in the composition for preparing cable sheaths (Paragraphs [0037], [0049], and [0066]).  These amounts of EMA and EVA copolymers taught by Iwasaki et al. overlap with those claimed, i.e., more than 50% by weight of EMA copolymer (claim 1), 10-50 parts by weight of EVA copolymer (claim 3), and 50-90 parts by weight of EMA  (claim 3).  Thus, it would have been obvious to one of ordinary skill in the art to use optimum amounts of the EMA and EVA copolymers in the composition, with a reasonable expectation of using the same to prepare cable sheaths as suggested by Iwasaki et al. 
	As to Claim 7: Iwasaki et al. disclose the addition of 50-300 parts by weight of a non-halogen flame retardant agent for the purposes of obtaining desired flame retardant property (Paragraphs [0049] and [0053]), which overlaps with the claimed 100-180 parts by weight of a flame retardant filler.  Iwasaki et al. also disclose the use of crosslinking agent in an amount of 0.5-10 parts by weight to provide sufficient crosslinking effect (Paragraph [0063]).  Thus, it would have been obvious to one of ordinary skill in the art to employ the claimed amounts of flame retardant agent and crosslinking agent in the composition, with a reasonable expectation of successfully imparting desired flame retardant property and crosslinking effects as suggested by Iwasaki et al.  See MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.).

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2009/0301751) as applied to claims 1, 3-5, 7 and 9 above, and further in view of US 2016/0125973 (hereinafter referred to as “US ‘973”). 
	The disclosure with respect to Iwasaki et al. in paragraph 6 is incorporated here by reference.  Iwasaki et al. do not specify using an EVA copolymer having 40-60% by weight of vinyl acetate content as required by claim 2.
	However, US ‘973 discloses employing EVA copolymer having 25-50 mass% of vinyl acetate content for purposes of preparing a composition for sheath layer of a cable (Paragraphs [0003], [0034], [0037]-[0039] and [0048]).  Thus, it would have been obvious to one of ordinary skill in the art to employ EVA copolymer having the claimed vinyl acetate content taught by US ‘973 in the composition discussed in Iwasaki et al., with a reasonable expectation of successfully using the same for preparing sheath layer of a cable. 
	
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2009/0301751) as applied to claims 1, 3-5, 7 and 9 above, and further in view of Nishihara (US 2004/0039108). 
	The disclosure with respect to Iwasaki et al. in paragraph 6 is incorporated here by reference.  Iwasaki et al. do not specify their crosslinking agent as including dialkylperoxide as required by claim 6.
	However, Nishihara discloses using crosslinking agent including dialkylperoxide for the purposes of providing desired crosslinking properties to a thermoplastic elastomer composition (Paragraphs [0003] and [0062]-[0064]).  Thus, it would have been obvious to one of ordinary .

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2009/0301751) as applied to claims 1, 3-5, 7 and 9 above, and further in view of Tai et al. (US 2012/0132457).
	The disclosure with respect to Iwasaki et al. in paragraph 6 is incorporated here by reference.  Iwasaki et al. disclose the addition of 50-300 parts by weight of a non-halogen flame retardant agent for the purposes of obtaining desired flame retardant property (Paragraphs [0049] and [0053]), which overlaps with the claimed 100-180 parts by weight of a flame retardant filler.  Iwasaki et al. also disclose the use of crosslinking agent in an amount of 0.5-10 parts by weight to provide sufficient crosslinking effect (Paragraph [0063]).  Thus, it would have been obvious to one of ordinary skill in the art to employ the claimed amounts of flame retardant agent and crosslinking agent in the composition, with a reasonable expectation of successfully imparting desired flame retardant property and crosslinking effects as suggested by Iwasaki et al. 
	However, Iwasaki et al. do not mention the addition of the claimed amounts of processing aid (0.5-5 parts by weight) and antioxidant (0.1-5 parts by weight) in their composition.
	Nevertheless, Tai et al. disclose the addition of additives, such as 0.1-5 % by weight of antioxidants and 0.05-5 wt. % of processing aid, to a flame retardant elastomer composition for cable applications (Paragraphs [0001]-[0002], [0069] and [0073]-[0074]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art add the claimed amounts of antioxidants and processing aid additives taught by Tai et al. in the .

10. 	Claims 1, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Allais et al. (US 2017/0149151). 
	As to Claims 1, 4, and 9: Allais et al. disclose a crosslinkable polymeric composition used as a sheath layer of a cable (Paragraphs [0007], [0047], and [0117]) comprising one or more polymers, one or more fillers, and one or more crosslinking agents (Paragraphs [0034], [0047]-[0048], [0050], and [0057]). 
	However, Allais et al. do not mention the claimed polymer blend comprising EVA and more than 50% by weight of EMA and flame retardant filler with sufficient specificity to constitute anticipation within the meaning of 35 USC 102.
	Nevertheless, Allais et al. do disclose the use of one or more polymers that may be selected from, among other things, EVA, EMA, and blends thereof, wherein the EMA is present in an amount of more than 50 wt. %, and one or more fillers that may be selected from, among other things, a flame retardant filler, e.g., aluminum trihydroxide, to obtain composition having desired properties including flame retardant property (Paragraphs [0034]-[0039], [0050]-[0052], [0065]-[0066] and [0080]). Thus, it would have been obvious to one of ordinary skill in the art to select the claimed polymer blend comprising EVA and more than 50 wt. % of EMA and flame retardant filler as the polymer material and fillers in the composition, with a reasonable expectation of successfully obtaining advantageous properties including flame retardancy as suggested by Allais et al.

Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 01/18/2019.